DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 20 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,546,327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Priscilla Reyes on 15 December 2021.

The application has been amended as follows: 
Claim 1, lines 1-2:
“A hydroprocessing catalyst composition, 

Cancel claims 4 and 5

Claim 8, line 1:
“A catalyst composition as recited in claim 1, wherein the additive is…”

Claim 9:
“A catalyst composition as recited in claim 1, wherein said cobalt or nickel component is present in said composition in an amount in the range of from 0.5 wt.% to 20 wt.%, and wherein said molybdenum component is present in said composition in an amount in the range of from 5 wt.% to 50 wt.%.”

Claim 10, lines 1-2:
“A method of making a hydroprocessing catalyst composition, 

Claim 15:
“A method as recited in claim 12, wherein said cobalt or nickel component is present in said composition in an amount in the range of from 0.5 wt.% to 20 wt.%, and wherein said molybdenum component is present in said composition in an amount in the range of from 5 wt.% to 50 wt.%.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the office finds convincing Applicant’s arguments, specifically with respect to Marchand failing to disclose of suggest a hydroprocessing catalyst composition having at least 75% of its pore volume filed with the claimed heterocyclic additive. In Marchand, while a heterocyclic compound in line with that claimed is used (e.g. propylene carbonate), the compound is used as a solvent in an impregnation solution for impregnation of phosphorus into the catalyst composition (see [0068]-[0080]). Marchand explicitly discloses a drying step following impregnation which functions to remove the solvent (see [0086]). In other words, Marchand cannot be said to teach or suggest the claim limitation requiring at least 75% of the pore volume of the catalyst being filled with the additive. A thorough search of the prior art did not yield any references which remedy this deficiency and, as such, the claimed catalyst composition is considered patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772